Citation Nr: 0421576	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  01-09 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic recurrent 
hidradenitis.  

2.  Entitlement to an evaluation in excess of 10 percent for 
acne vulgaris.  

3.  Entitlement to an evaluation in excess of 10 percent for 
depressive neurosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the 
RO denied service connection for chronic recurrent 
hidradenitis, and denied evaluations in excess of 10 percent 
for acne vulgaris and depressive neurosis.  The appellant 
disagreed and this appeal ensued.  

In August 2003, the appellant testified at a video-conference 
hearing held before the undersigned Veterans Law Judge 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

In this decision, the Board grants the claim of entitlement 
to service connection for chronic recurrent hidradenitis.  
The issues of entitlement to evaluations in excess of 10 
percent for acne vulgaris and depressive neurosis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  


FINDING OF FACT

Chronic recurrent hidradenitis is related to the appellant's 
service.  


CONCLUSION OF LAW

Chronic recurrent hidradenitis was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue on appeal.  No 
further assistance in developing the facts pertinent to the 
issues is required. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(2001).  To establish service connection on a secondary basis 
for a disorder clearly separate from the service-connected 
disorder, there must be present medical evidence to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  When aggravation of a nonservice-connected condition 
is proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The appellant currently has chronic recurrent hidradenitis.  
The VA examination in May 2000 diagnosed acne vulgaris, with 
a history of chronic recurrent hidradenitis.  VA and private 
treatment records in 2000 noted hidradenitis, and the 
appellant at his hearing submitted a copy of a May 2003 VA 
treatment record with an assessment of hidradenitis 
controlled by medication.  This evidence satisfies the 
initial element of a service-connection claim.  

The service medical records do not specifically indicate 
hidradenitis, nor does a review of the claims file show a 
notation of hidradenitis during or following service until 
2000.  Nonetheless, the appellant has been service-connected 
for acne vulgaris since he separated from service, and the 
key question in this case is whether there is competent 
medical evidence of a nexus, or connection, between the 
current hidradenitis and the appellant's service or his 
service-connected acne vulgaris.  The sole evidence on this 
point is the medical opinion expressed in the VA examination 
of May 2000: "There is no question that this gentleman has 
been suffering from the acne condition and hydradenitis ever 
since he was [in service]."  The examiner linked not only 
the acne vulgaris, but also the hidradenitis, to service.  As 
there is no other medical evidence associated with the claims 
file discussing the etiology of the hidradenitis, the Board 
must conclude that the weight of the evidence favors the 
appellant's claim.  It is the determination of the Board that 
the evidence supports the claim of entitlement to service 
connection for chronic recurrent hidradenitis.  


ORDER

Service connection for chronic recurrent hidradenitis is 
granted.  


REMAND

The appellant seeks an increased evaluation for acne 
vulgaris, currently assigned a 10 percent evaluation pursuant 
to the criteria of Diagnostic Code 7806.  See 38 C.F.R. 
§ 4.118 (2001 and 2003); 67 Fed. Reg. 49,590 (Jul. 31, 2002); 
67 Fed. Reg. 58,448 (Sep. 16, 2002).  In the decision above, 
the Board granted service connection for chronic recurrent 
hidradenitis, which was discussed together with acne vulgaris 
by the VA examination in May 2000.  To avoid pyramiding of 
ratings for these closely-related disabilities, the 
increased-rating claim for acne vulgaris will be remanded for 
adjudication in conjunction with the RO's initial rating of 
the hidradenitis disability.  See 38 C.F.R. § 4.14 (2003) 
(avoidance of pyramiding, meaning the rating of the same 
disability under various diagnoses).  

The appellant also seeks an increased evaluation for his 
psychiatric disability.  The most recent examination was in 
March 2000, and the appellant testified in August 2003 that 
the disability had undergone an increase in severity since 
the examination.  Moreover, he testified he had received 
recent treatment for his depressive neurosis, records of 
which have not been obtained.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See also 
Quartuccio v. Principi  , 16 Vet. App. 
183 (2002).  

2.  Obtain from the VA Medical Center at 
Bay Pines, Florida, copies of all VA 
treatment records concerning acne 
vulgaris and depressive neurosis.  
Associate all documents obtained with the 
claims file.  

3.  Upon completion of the action in 
paragraph 2, schedule the appellant for a 
VA psychiatric examination to determine 
the nature and severity of the depressive 
neurosis.  Send the claims folder to the 
physician for review; any report written 
by the physician should specifically 
state that such a review was conducted.  
After reviewing the available medical 
records and examining the appellant, ask 
the physician to opine - based on review 
of the evidence of record, examination of 
the appellant, and her or his 
professional expertise - on the 
appellant's level of occupational and 
social impairment, including specifically 
the frequency and duration of any 
decrease in work efficiency or periods of 
inability to perform occupational tasks.  
The examiner should also describe 
disturbances of mood or motivation, 
anxiety, suspiciousness, the frequency 
and duration of any panic attacks, 
chronic sleep impairment, memory loss, 
reduction in reliability and 
productivity, flattened affect, 
circumstantial, circumlocutory, or 
stereotyped speech, difficulty 
understanding complex commands, impaired 
judgment or abstract thinking, unprovoked 
irritability with periods of violence, 
spatial disorientation, neglect of 
personal appearance and hygiene, 
difficulty in adapting to stressful 
circumstances, suicidal or homicidal 
ideation or intent, and difficulty or 
inability in establishing and maintaining 
effective work and social relationships.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



